 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   ALLAN HERDEMIAN,
                                                         Case No.: 2:19-cv-01037-APG-NJK
12         Plaintiff(s),
                                                                       ORDER
13   v.
14   GO WIRELESS, INC., et al.,
15         Defendant(s).
16        Pending before the Court is the parties’ status report regarding discovery. Docket No. 14.
17 The Court SETS a hearing on that status report for 1:30 p.m. on August 15, 2019, in Courtroom
18 3C.
19        IT IS SO ORDERED.
20        Dated: July 23, 2019
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
